Citation Nr: 0937658	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  08-11 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to nonservice-connected death pension benefits, 
to include special monthly pension (SMP) for a surviving 
spouse based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran served on active duty from March 1943 to November 
1945.  He died in January 1994.  The appellant is the 
Veteran's widow.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

In July 2008, the Board remanded these matters to the RO for 
additional development.  After completing the requested 
actions, the RO continued the denial of the claims (as 
reflected in a June 2009 supplemental statement of the case 
(SSOC)) and returned these matters to the Board for appellate 
review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The appellant's annual reported income exceeds the maximum 
annual income for nonservice-connected death pension benefits 
for the year in question.

2. As the appellant is not eligible to receive improved 
pension benefits, there is no basis for an award of SMP by 
reason of the need for regular aid and attendance (A&A) of 
another person. 




CONCLUSIONS OF LAW

1. The appellant's countable income is excessive for receipt 
of non-service-connected death pension benefits.  38 U.S.C.A. 
§§ 1502, 1521, 1541, 5107 (West 2002); 38 C.F.R. §§ 3.3, 
3.23, 3.271, 3.272, 3.273 (2009).

2. The criteria for an award of special monthly pension based 
on the need for regular aid and attendance of another person 
or on being housebound have not been met.  38 U.S.C.A. §§ 
1541, 5103, 5103A, and 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.351, 3.352 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

In connection with the claim herein decided, the claimant and 
her representative have been notified of the reasons for the 
denial of the claim, and have been afforded the opportunity 
to present evidence and argument with respect to the claim.  
The Board finds that these actions are sufficient to satisfy 
any duties to notify and assist owed the Veteran.  As will be 
explained below, the claim lacks legal merit. As the law, and 
not the facts, is dispositive of the claim, the duties to 
notify and assist imposed by the VCAA are not applicable.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II.  Analysis

In a June 2009 administrative decision, the RO notified the 
appellant that her claim for death pension was denied as her 
income exceeded the maximum annual death  pension limit.

Initially, the Board notes that the appellant has indicated 
that she is requesting reimbursement for expenses incurred 
while in a rehabilitation program at Broadmore Assisted 
Living during 2003; however, there are no provisions in law 
to allow reimbursement of medical expenses for survivors of 
veterans.  

Under 38 C.F.R. § 3.3, basic entitlement exists if the 
Veteran had qualifying service during a period of war, as is 
the circumstances in this case, and the surviving spouse 
meets the net worth requirements of 38 C.F.R. § 3.274 and has 
an annual income not in excess of the applicable maximum 
annual pension rate specified in 38 C.F.R. §§ 3.23, 3.24.  

The surviving spouse of a Veteran who met the wartime service 
requirements will be paid the maximum rate of pension, 
reduced by the amount of her countable income.  38 C.F.R. §§ 
3.23, 3.273.  Payments from any kind from any source shall be 
counted as income during the 12-month period in which 
received, unless specifically excluded under 38 C.F.R. § 
3.272.  38 C.F.R. § 3.271.  Nonrecurring income (income 
received on a one-time basis) will be counted, for pension  
purposes, for a full 12-month period following receipt of the 
income.  38 C.F.R. § 3.271(c).

In order for the appellant not to have excessive income, it 
must be determined that the appellant's income is not in 
excess of the maximum annual pension rate (MAPR) specified in 
38 C.F.R. § 3.23.  The MAPR is published in Appendix B of VA 
Manual M21-1 (M21-1) and is to be given the same force and 
effect as published in VA regulations.  38 C.F.R. § 3.21.  
The MAPR is revised every December 1st and is applicable for 
the following 12-month period.  As noted in a correspondence 
letter sent to the appellant in June 2009 regarding the 
denial of entitlement to nonservice-connected death pension 
benefits, the applicable MAPR then in effect was $6,497.00.  
See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B.

Income from Social Security Administration (SSA) benefits is 
not specifically excluded under 38 C.F.R. § 3.272 and 
therefore is included as countable income.  Certain un- 
reimbursed medical expenses (in excess of five percent of the 
MAPR) may be excluded from countable income for the same 12-
month annualization period to the extent they were paid.  38 
C.F.R. § 3.272.

The evidence of record reflects that the appellant's 
countable income for VA purposes was $10,629.00 in 2003.  The 
appellant claimed medical expenses of $3,964.00.

The Board finds that entitlement to nonservice-connected 
death pension benefits is not warranted.  For the year 2003, 
without evaluating the validity of the listed medical 
expenses, the appellant would have income of $6,661.00, which 
is in excess of the MAPR, $6,497.00, if all expenses were 
subtracted.  

Therefore, although the Veteran had wartime service, the 
appellant's income is excessive for purposes of eligibility 
to nonservice-connected death pension. 

Next, the appellant is also seeking SMP for a surviving 
spouse based on the need for regular aid and attendance.

To qualify for SMP, however, she must first establish her 
eligibility to improved pension benefits.  See 38 U.S.C.A. §§ 
1502, 1521 (West 2002); 38 C.F.R. §§ 3.351(b), (c), (d) and 
3.352 (2009).

However, as discussed above, since the appellant is found to 
be ineligible to receive nonservice-connected pension 
benefits, her claim of entitlement to SMP based on the need 
for regular A&A or by reason of being housebound has no legal 
merit.

Because the claimant's income exceeds the amount authorized 
by governing statutory or regulatory authority, the Board may 
not award payment of benefits.  See Zimick v. West, 11 Vet. 
App. 45, 50 (1998) (citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 424 (1990) (payment of money from the 
[Federal] Treasury "must be authorized by a statute")).  
Thus, she is not eligible for death pension benefits.  
Accordingly, the Board concludes that the criteria for 
entitlement to nonservice-connected death pension benefits 
and SMP benefits have not been met.


ORDER

Entitlement to nonservice-connected death pension benefits, 
to include special monthly pension (SMP) for a surviving 
spouse based on the need for regular aid and attendance is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


